Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deborah J. Prunty and the Deborah J. Prunty Living Trust appeal from the district court’s order upholding the bankruptcy court’s determination that Prunty received an interest in the debtor’s property that was avoidable as a preferential transfer pursuant to 11 U.S.C.A. § 547(b) (West 2004 & Supp.2010). Our review of the record and the briefs filed by the parties discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. Prunty v. Terry, 408 B.R. 79 (E.D.Va.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.